DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-16 in the reply filed on January 13, 2021 is acknowledged.  Accordingly, claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over White, Jr. US 3,863,449 in view of Kita US 5,337,629.

a first fluid conduit (right side outer conduit loop in Figure 1) configured to fluidly couple to a primary hydraulic motor 12;
a second fluid conduit (left side outer conduit loop in Figure 1) configured to fluidly couple to a secondary hydraulic pump 22;
a first hydraulic junction (unnumbered) necessarily comprising a first member (unnumbered) and a second member (unnumbered), wherein the first member (unnumbered) of the first hydraulic junction (unnumbered) is necessarily fluidly coupled to the first fluid conduit, and the second member (unnumbered) of the first hydraulic junction (unnumbered) is necessarily fluidly coupled to the second fluid conduit;
a first check valve 52 generally fluidly coupled to the vicinity of the second fluid conduit and to the vicinity of the second member (unnumbered) of the first hydraulic junction (unnumbered), wherein the first check valve 52 is configured to block a flow of a hydraulic fluid flowing in a first direction (unnumbered) through the vicinity of the second fluid conduit;
a second hydraulic junction (unnumbered) necessarily comprising a first member (unnumbered) and a second member (unnumbered), wherein the first member (unnumbered) of the second hydraulic junction (unnumbered) is necessarily fluidly coupled to the first fluid conduit, and the second member (unnumbered) of the second hydraulic junction (unnumbered) is necessarily fluidly coupled to the second fluid conduit; and
a second check valve 54 generally fluidly coupled to the vicinity of the first fluid conduit and to the vicinity of the first member (unnumbered) of the second hydraulic junction 
As to claim 6, the hydraulic system (Figure 1) is necessarily configured to accommodate different flow rates of the hydraulic fluid.
With respect to claim 10, White, Jr. US 3,863,449 discloses a hydraulic system (Figure 1), comprising:
a first fluid conduit (right side outer conduit loop in Figure 1) configured to fluidly couple to a first hydraulic motor 12;
a second fluid conduit (left side outer conduit loop in Figure 1) configured to fluidly couple to a second hydraulic pump 22;
a first hydraulic junction (unnumbered) necessarily comprising a first member (unnumbered) and a second member (unnumbered), wherein the first member (unnumbered) of the first hydraulic junction (unnumbered) is necessarily fluidly coupled to the vicinity of the first fluid conduit, and the second member (unnumbered) of the first hydraulic junction (unnumbered) is necessarily fluidly coupled to the vicinity of the second fluid conduit;
a second hydraulic junction (unnumbered) necessarily comprising a first member (unnumbered) and a second member (unnumbered), wherein the first member (unnumbered) of the second hydraulic junction (unnumbered) is necessarily fluidly coupled to the vicinity of the first fluid conduit, and the second member (unnumbered) of the second hydraulic junction (unnumbered) is necessarily fluidly coupled to the vicinity of the second fluid conduit; and
a valve assembly 52,54 generally configured to enable a flow of hydraulic fluid through the vicinity of the first fluid conduit in a first direction (unnumbered) and generally configured to block the flow of hydraulic fluid through the vicinity of the first fluid conduit in a second 
Claims 1 and 10 distinguish over White, Jr. US 3,863,449 in requiring the secondary (second) hydraulic pump to be a motor.
Kita US 5,337,629 discloses in column 13, line 36 that a hydraulic pump can function as a motor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a motor as disclosed in Kita US 5,337,629 as an alternative to the secondary (second) hydraulic pump of White, Jr. US 3,863,449 for greater versatility in use of the hydraulic system.

Claims 2, 4, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over White, Jr. US 3,863,449 in view of Kita US 5,337,629 as applied to claims 1, 6 and 10 above, and further in view of Schilling US 7,316,110 B2.
The combination discloses the hydraulic system as set forth supra.
The claims distinguish over the combination in requiring (1) the primary (first) hydraulic motor to be configured to power a fan (as required in claims 2 and 13) and (2) the secondary (second) hydraulic motor to be configured to power a conveyor (as required in claims 4 and 15).
With respect to (1), Schilling US 7,316,110 B2 discloses “a hydraulically-driven fan” in column 4, line 3 thereof.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a fan or a conveyor as disclosed in Schilling US 7,316,110 B2 to be powered by the hydraulic system of the combination for greater versatility in use of the hydraulic system.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over White, Jr. US 3,863,449 in view of Kita US 5,337,629 further in view of Schilling US 7,316,110 B2 as applied to claims 2, 4, 13 and 15 above, and further in view of Duray US 2009/0173066 A1.
The combination discloses the hydraulic system as set forth supra.
The claims distinguish over the combination in requiring (1) the primary (first) hydraulic motor to be configured to power a metering system (as required in claims 3 and 14) and (2) the secondary (second) hydraulic motor to be configured to power an alternator (as required in claims 3 and 14).
With respect to (1), Schilling US 7,316,110 B2 discloses a metering system in column 4, line 12 thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a metering system as disclosed in Schilling US 7,316,110 B2 to be powered by the hydraulic system of the combination for greater versatility in use of the hydraulic system.
As to (2), see the disclosure in paragraph [0015], lines 9 and 10 of Duray US 2009/0173066 A1 disclosing an alternator powered by a hydraulic motor.
.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over White, Jr. US 3,863,449 in view of Kita US 5,337,629 as applied to claims 1, 6 and 10 above, and further in view of Beaton US 5,388,365.
The combination discloses the hydraulic system as set forth supra.
The claims distinguish over the combination in requiring the secondary (second) hydraulic motor to be configured to power an arm.
Beaton US 5,388,365 discloses a hydraulic motor 12 (column 5, line 11) configured to power (column 5, lines 62-64) an arm 13 (column 5, lines 62 and 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized an arm as disclosed in Beaton US 5,388,365 to be powered by the hydraulic system of the combination for greater versatility in use of the hydraulic system.

Allowable Subject Matter
Claims 7-9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Reasoning for No Double Patenting
	No double patenting rejection is present between the claims of the instant application 16/394,855 and parent application 14/925,070 since the claims of the instant application 16/394,855 correspond to claims restricted out in parent application 14/925,070.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Seo et al. 5,799,419 disclose a method for controlling the operation of a power excavator utilizing a controller and an arm (see the paragraph bridging columns 3 and 4).  See the hydraulic system in Figure 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        




February 25, 2021